[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-2236

                        UNITED STATES,

                          Appellee,

                              v.

                    GEORGE R. JORDAN, JR.,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

David  Beneman and  Levenson,  Vickerson  & Beneman  on brief  for                                                               
appellant.
Jay P.  McCloskey, United  States Attorney, John  S. Gleason  III,                                                                             
Assistant U.S. Attorney, and F. Mark Terison, Assistant U.S. Attorney,                                                    
on brief for appellee. 

                                         

                      February 10, 1998
                                         

     Per  Curiam.  Upon careful review of the record, briefs,                            

motion  for  summary affirmance,  and objection,  we conclude

that the district court properly  applied the law of the case

and was not required to  reconsider its decision not to group

the  mail fraud and money laundering  counts under U.S.S.G.  

3D1.2.   See United States  v. Bell, 988  F.2d 247,  250 (1st                                               

Cir. 1993).   In the context  of this appeal,  we perceive no

need for further argument,  and we decline to revisit  United                                                                         

States v. Lombardi, 5 F.3d 568, 570-71 (1st Cir. 1993).                              

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-